DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, Species ii and Species a, claims 1-12, 14 and 19-20 in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that the search would not be unduly extensive or burdensome.  This is not found persuasive because as set forth in the restriction requirement of February 23, 2022, the inventions of Groups I-III are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because they have acquired a separate status in the art in view of their different classification, they have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Regarding Species A-C, Species i-ii and Species a-b because as set forth in the restriction requirement of February 23, 2022, the species are distinct and there would be a serious search and/or examination burden if restriction were not required because they have acquired a separate status in the art in view of their different classification, they have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2019 and September 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 14 and 20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Yeoh et al. US Patent Application Publication 2018/0364487.
Regarding claim 1 Yeoh discloses a light shield device (title e.g. figures 26A-D paragraph [0091] “dynamically switchable diffraction gratings using electrowetting as their operating principle”), comprising a controller module (implicit given paragraphs [0089 & 0092] discussion of operation “by controlling the electric potential applied”) and a light shield structure (e.g. figures 26A-D), wherein the light shield structure comprises an accommodating cavity (e.g. fluid reservoir 2640), an electrowetting material (e.g. fluid 2650) being in the accommodating cavity (paragraph [0092] “the fluid 2650 may typically stays in the reservoir 2640”) and having a light-shielding property (implicit for a grating structure), and at least one fluid tube (e.g. longitudinal channels 2630), and the at least one fluid tube is communicated with the accommodating cavity (e.g. via hole or slit 2612); and the controller module is configured to apply a voltage to the light shield structure, so that wettability of a surface of the at least one fluid tube is changed to allow the electrowetting material to fill the at least one fluid tube (paragraphs [0089 & 0092] discussion of operation “by controlling the electric potential applied to each respective wall 2620, individual channels 2630 may be selectively filled with the fluid 2650”).
Regarding claim 2 Yeoh discloses the light shield device according to claim 1, as set forth above.  Yeoh further discloses wherein the controller module is configured to apply a voltage difference between the electrowetting material and the at least one fluid tube or apply the voltage difference between two opposite side walls of each fluid tube among the at least one fluid tube, so as to apply the voltage to the light shield structure (paragraphs [0089 & 0092] discussion of operation “by controlling the electric potential applied to each respective wall 2620, individual channels 2630 may be selectively filled with the fluid 2650”).
Regarding claim 3 Yeoh discloses the light shield device according to claim 1, as set forth above.  Yeoh further discloses wherein the at least one fluid tube comprises a plurality of fluid tubes arranged side by side (see figure 26A).
Regarding claim 4 Yeoh discloses the light shield device according to claim 3, as set forth above.  Yeoh further discloses wherein a gap is between adjacent fluid tubes among the plurality of fluid tubes (e.g. wall 2620).
Regarding claim 7 Yeoh discloses the light shield device according to claim 1, as set forth above.  Yeoh further discloses wherein the at least one fluid tube (e.g. 2030) comprises a first fluid tube (e.g. leftmost 2030) and a second fluid tube (e.g. second leftmost 2030) which are sequentially arranged; and the controller module is configured to apply a voltage to a region (as set forth above) where the first fluid tube is located and a region where the second fluid tube is located respectively at different times, so that the electrowetting material fills the first fluid tube and the second fluid tube respectively at different times (implicit for a dynamically switchable diffraction grating particularly given figure 26B having the 1st filled but not the 2nd and figure 26C having both the 1st & 2nd filled).
Regarding claim 14 Yeoh discloses the light shield device according to claim 1, as set forth above.  Yeoh further discloses wherein each liquid tube (e.g. 2030) among the at least one fluid tube is a transparent insulating tube (inherent given the structure and function).
Regarding claim 20 Yeoh discloses a light shield device (title e.g. figures 26A-D), comprising a light shield structure, wherein the light shield structure (e.g. figures 26A-D) comprises an accommodating cavity (e.g. 2640), a light shield material (e.g. 2650) in the accommodating cavity (see figures 26A-D), and at least one fluid tube (e.g. 2630), and the at least one fluid tube is communicated with the accommodating cavity (e.g. via 2612); the light shield device is configured to allow the light shield material to fill the at least one fluid tube (paragraphs [0089 & 0092] discussion of operation “by controlling the electric potential applied to each respective wall 2620, individual channels 2630 may be selectively filled with the fluid 2650”).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens US Patent 4,270,517.
Regarding claim 20 Stephens discloses a light shield device (title e.g. figures 1a-2), comprising a light shield structure, wherein the light shield structure comprises an accommodating cavity (e.g. chamber 34), a light shield material in the accommodating cavity (e.g. column 3 lines 13-42 particularly “air”), and at least one fluid tube (e.g. plenum 26), and the at least one fluid tube is communicated with the accommodating cavity (see figures 1a-2); the light shield device is configured to allow the light shield material to fill the at least one fluid tube (e.g. column 3 lines 13-42 discusses air filling plenum 26, which in combination with scattering layer 24 to shield receptor 16).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schueller et al. US Patent Application Publication 2003/0020915.
Regarding claim 20 Schueller discloses a light shield device (e.g. figures 1-2a system 10), comprising a light shield structure (e.g. 10), wherein the light shield structure comprises an accommodating cavity (e.g. figure 1 “reservoir”), a light shield material in the accommodating cavity (e.g. figures 2-3 “fluid”), and at least one fluid tube (e.g. channels 22), and the at least one fluid tube is communicated with the accommodating cavity (e.g. via channel 34); the light shield device is configured to allow the light shield material to fill the at least one fluid tube (inter alia paragraph [0011] “technique for urging the flow of fluid within a channel by applying electric fields along the channels”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. foreign patent document CN106004366, of record1, & He et al. US Patent Application Publication 2018/0039071.
Regarding claims 1, 3-4, 11-12 and 14 Ji discloses a light shield device (line 10 “shading device” e.g. figure 1), comprising a controller module (e.g. control device 4) and a light shield structure (e.g. panel 1), wherein the light shield structure comprises, an electrowetting material (paragraph [0049] discusses optical conversion liquids) having a light-shielding property (paragraph [0049] discusses the conversion liquids being added to a transparent panel to make it opaque or semi-transparent), and at least one fluid tube (paragraph [0049] “a plurality of light-shielding liquid layers”), and the controller module is configured to apply a voltage to the light shield structure (axiomatic for an electrowetting type device), so that wettability of a surface of the at least one fluid tube is changed to allow the electrowetting material to fill the at least one fluid tube (axiomatic for an electrowetting type device), as required by claim 1; wherein the at least one fluid tube comprises a plurality of fluid tubes (paragraph [0049] “a plurality of light-shielding liquid layers”) as required by claim 3; wherein a gap is between adjacent fluid tubes among the plurality of fluid tubes (inherent that there is a separation/gap otherwise they would be the same layer), as recited in claim 4; and wherein each liquid tube among the at least one fluid tube is a transparent insulating tube (inherent for a light shield given structure and function), as recited in claim 14.
Ji is silent on details for an electrowetting panel details.  Specifically, Ji does not disclose the electrowetting panel includes an accommodating cavity, the electrowetting material being in the accommodating cavity and the at least one fluid tube is communicated with the accommodating cavity, as required by claim 1; the fluid tubes arranged side by side, as required by claim 3; wherein the accommodating cavity comprises a plurality of sub-accommodating units; the at least one fluid tube comprises a plurality of fluid tubes arranged side by side; the plurality of fluid tubes are communicated with the plurality of sub-accommodating units in a one-to-one manner; and the electrowetting material is in the sub-accommodating units, as required by claim 11; and the electrowetting material comprises electronic ink, as required by claim 12.
He teaches an electrowetting panel (title e.g. figure 4 panel 01) including electrowetting material (e.g. fluid layer 52) having a light-shielding property (inter alia paragraph [0019] discloses 52 is reflective), at least one fluid tube (e.g. regions 01a); and further teaches the at least one fluid tube (e.g. 01a) comprises a plurality of fluid tubes arranged side by side (see figure 4); an accommodating cavity (e.g. reservoir 80) comprises a plurality of sub-accommodating units (see figure 4), the electrowetting material (e.g. 52) being in the accommodating cavity (see figure 4); the plurality of fluid tubes are communicated with the plurality of sub-accommodating units in a one-to-one manner (see figure 4); the electrowetting material (e.g. 52) comprises electronic ink (inter alia abstract) for the purpose of for fixing the aggregation position of the contracting ink and having the ink in its smallest volume making the dark state darker (paragraph [0042]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Ji to have an accommodating cavity, the electrowetting material being in the accommodating cavity and the at least one fluid tube is communicated with the accommodating cavity; the fluid tubes arranged side by side; wherein the accommodating cavity comprises a plurality of sub-accommodating units; the at least one fluid tube comprises a plurality of fluid tubes arranged side by side; the plurality of fluid tubes are communicated with the plurality of sub-accommodating units in a one-to-one manner; the electrowetting material is in the sub-accommodating units; and the electrowetting material comprises electronic ink as taught by He for the purpose of for fixing the aggregation position of the contracting ink and having the ink in its smallest volume making the dark state darker.
Regarding claim 2 the combination of Ji and He discloses the light shield device according to claim 1, as set forth above.  Ji further discloses wherein the controller module is configured to apply a voltage difference between the electrowetting material and the at least one fluid tube or apply the voltage difference between two opposite side walls of each fluid tube among the at least one fluid tube, so as to apply the voltage to the light shield structure (inherent that one of these two configurations are used to move the electrowetting material/fluid by the definition).
Regarding claim 5 the combination of Ji and He discloses the light shield device according to claim 1, as set forth above.  Ji further discloses it is further comprising an ambient light sensor module (e.g. light intensity detection device 2) electrically connected with the controller module (paragraph [0042] “control device 4 is … connected with the … light intensity detection device 2”), wherein the ambient light sensor module is configured to detect an intensity of ambient light (paragraph [0044]); and the controller module is further configured to determine whether the intensity of the ambient light is greater than or equal to a first threshold, and apply the voltage to the light shield structure in presence of a determination that the intensity of the ambient light is greater than or equal to the first threshold (paragraph [0044-46]).
Regarding claim 6 the combination of Ji and He discloses the light shield device according to claim 5, as set forth above.  Ji further discloses wherein the at least one fluid tube comprises first fluid tubes and second fluid tubes which are sequentially and alternately arranged; in presence of the determination by the controller module that the intensity of the ambient light is greater than or equal to the first threshold, the controller module is configured to apply the voltage to the light shield structure, so that wettability of surfaces of the first fluid tubes are changed to allow the electrowetting material to fill the first fluid tubes; the controller module is further configured to determine whether the intensity of the ambient light is greater than or equal to a second threshold and apply the voltage to the light shield structure in presence of a determination that the intensity of the ambient light is greater than or equal to the second threshold, so that wettability of surfaces of the second fluid tubes are changed to allow the electrowetting material to fill the second fluid tubes, and the second threshold is greater than the first threshold (paragraph [0046]).
Regarding claim 7 the combination of Ji and He discloses the light shield device according to claim 1, as set forth above.  Ji further discloses wherein the at least one fluid tube comprises a first fluid tube and a second fluid tube which are sequentially arranged; and the controller module is configured to apply a voltage to a region where the first fluid tube is located and a region where the second fluid tube is located respectively at different times, so that the electrowetting material fills the first fluid tube and the second fluid tube respectively at different times (paragraph [0046] discusses two layers being filled at different times based on conditions, if they are filled at different times the filling is sequential).
Regarding claim 19 He further discloses a vehicle (line 10), comprising a front windshield (implicit for an automobile) and the light shield device according to claim 1 (as set forth above), wherein the light shield device is on a surface of the front windshield (implicit given discussion in paragraph [0009] re driver observing the road conditions ahead).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.  
Specifically, with respect to claim 8 none of the prior art either alone or in combination disclose or teach of the claimed light shield device specifically including, as the distinguishing features in combination with the other limitations, a plurality of voltage applier units (i.e. electrodes) along the length of the at least one fluid tube and having the voltage applied in sequentially increase voltages to the electrodes in a direction from the accommodating cavity along the tube.
Claims 9-10 depend on claim 8, and claims 9-10 are at least allowable for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Dam et al. US Patent Application Publication 2012/0264932; in regards to a similar electrowetting-based light shielding device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         May 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Translation attached.